           Case 1:19-cv-11836-LGS Document 70 Filed 08/03/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
CARINA CRUZ,                                                  :
                                             Plaintiff,       :
                                                              :   19 Civ. 11836 (LGS)
                           -against-                          :
                                                              :        ORDER
32BJ SEIU, et al.,                                            :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on June 30, 2020, Plaintiff filed a Second Amended Complaint (Dkt. No.

49), adding Defendant ABM Industries as a defendant;

        WHEREAS, on July 1, 2020, an order was issued directing the U.S. Marshals Service to

effect service of the Second Amended Complaint on Defendant ABM Industries (Dkt. No. 52);

        WHEREAS, on July 31, 2020, Defendant ABM Industries appeared in the action (Dkt.

No. 69). It is hereby

        ORDERED that a status conference will occur on September 3, 2020. The status letter

shall occur telephonically. It is further

         ORDERED that, by August 13, 2020, Defendant ABM Industries shall file any pre-

motion letter seeking to move to dismiss the Second Amended Complaint, and Defendant SEIU

shall renew its pre-motion letter seeking to move to dismiss. It is further

        ORDERED that, by August 20, 2020, Plaintiff shall file any letter response to

Defendants’ pre-motion letters. It is further

        ORDERED that, by August 27, 2020, the parties shall jointly file a status letter pursuant

to this Court’s Individual Rule IV.A.2, and a proposed amended case management plan and

scheduling order. The status letter shall include a conference line and, if necessary, access code

for the status conference, or a statement that the parties are unable to provide a conference line. It
             Case 1:19-cv-11836-LGS Document 70 Filed 08/03/20 Page 2 of 2


is further

        ORDERED that Defendant SEIU shall serve this Order on Plaintiff and file proof of such

service by August 6, 2020.

Dated: August 3, 2020
       New York, New York




                                               2
